DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 5, 6, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rottmann et al. U.S. PGPUB No. 2017/0084447 in view of Short et al. U.S. PGPUB No. 2012/0248301.

Regarding claim 1, Rottmann discloses a method for operating a collision/reaction cell 60 to suppress interferences in an 5inductively coupled plasma-mass spectrometry (ICP-MS) system (“Referring to FIG. 5, there is shown schematically a principle of operation of the ICP mass spectrometer of FIG. 1” [0048]), the method comprising: flowing oxygen into the collision/reaction cell 60 (“the cell is pressurized with oxygen” [0048]); transmitting ions into the collision/reaction cell 60 (“the ion beam, in a rough estimation, only comprises sulfur… before it enters the collision or reaction cell 60” [0048]), wherein the ions (sulfer) comprise analyte ions (“the sulfur may be analyzed” [0048]); reacting the analyte ions with oxygen molecules (“Sulfur ions react 
Short discloses a collision/reaction cell for reacting ions with oxygen (“the ionizing of the analyte involves an electron capture reaction with oxygen” [0020]), wherein the oxygen may come from or be replaced by a source of ambient air in order to react the ions for form an oxide (“the oxidized metal is oxidized with air or oxygen gas” [0015]). Short identifies that the chamber is exposed to “open air” [0027] and that 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Rottmann with the ambient air of Short in order to utilize a readily available source of gas for oxidizing ions in a collision/reaction cell. The use of ambient air over oxygen would decrease the complexity of the device and potentially decrease the cost of operating the device since it would not require a step of concentrating a source of oxygen.
The electron capture reaction of Short is an example of a collision fragmentation reaction (Park U.S. PGPUB No. 2008/0067367 teaches that “electron capture dissociation” is a fragmentation reaction which generates “fragment ions” [0052]). Additionally, the specifically claimed collision/reaction is an oxidation reaction to produce oxide ions. Rottmann discusses that the particular reaction is an oxidation reaction (see paragraph [0048] of Rottmann) while Short also teaches that the collision/reaction is an oxidation reaction (see paragraph [0015] of Short). Therefore, Rottmann and Short are directed to the same field of endeavor (performing an oxidation reaction on analyte ions in chamber for downstream mass analysis) and one of ordinary skill would recognize from the teaching in short that the oxygen in ambient air may be utilized in an oxidation reaction (where both Short and Rottmann teach oxidation reactions) and one of ordinary skill would be motivated to use ambient air for providing the oxygen of Rottmann since Short teaches that this is a suitable source of the oxygen required/disclosed in Rottmann (as taught by Short).


Short identifies that the chamber is exposed to “open air” [0027] and that “clean air” may be provided as “a source of reagent gas… for improved ionization of the analyte” [0033]. The teaching that the air is “clean” air implies that a purification process has taken place in order to clean the air of some contaminant, and since Short relies upon the oxygen in the air ([0020]), the contaminant is necessarily some component of the air other than the oxygen.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Rottmann with the ambient air of Short in order to utilize a readily available source of gas for oxidizing ions in a collision/reaction cell, and the purification of the air ensures that the air contains enough of the desired gas(es) for performing a specific reaction, without additional gases which may contaminate or prevent such a reaction.

Regarding claim 4, Rottmann discloses that the transmitting of ions into the collision/reaction cell comprises transmitting only the analyte ions and interfering ions having a mass-to-charge ratio equal to a mass-to-charge ratio 25of the analyte ions; and the operating of the mass spectrometer comprises measuring only the product ions and other ions, if any, having a mass-to-charge ratio equal to a mass-to-charge ratio of the product ions (since the collision cell 60 is preceded by a mass filter 50 and proceeded 

Regarding claim 5, Rottmann discloses before the transmitting of ions into the collision/reaction cell, transmitting ions into a first quadrupole mass filter 50 set to allow only the analyte ions and interfering ions having a mass-to-charge ratio equal to a mass-to-charge ratio of the analyte ions to be transmitted into the collision/reaction cell 60 (“the ion optics 40 and Q1 mass filter 50 are operated at substantially the same pressure. Ions of the selected mass range pass into the quadrupole reaction cell 60” [0022]), wherein: - 55 -Docket No.: 20170092-05 the transmitting of the product ions to the mass spectrometer comprises transmitting the product ions into a second quadrupole mass filter 80 of the mass spectrometer; and the operating of the mass spectrometer comprises setting the second quadrupole mass filter 80 to allow only the product ions and other ions, if any, having a mass-to-charge ratio equal 5to a mass-to-charge ratio of the product ions to be transmitted to an ion detector of the mass spectrometer (“The Q3 mass filter 80 is highly selective (especially in comparison with the Q1 mass filter 50), and has a band-pass width of typically no greater than 1 amu” [0022]).

Regarding claim 6, Rottmann discloses that the collision/reaction cell comprises an entrance into which the ions comprising analyte ions are transmitted, an exit from which the product ions are 10transmitted to the mass spectrometer (as illustrated in figure 1), and a multipole ion guide positioned between the entrance and the exit (“One or more (and more preferably, all) of: the first mass filter; the second mass filter; and the 

Regarding claim 17, Rottmann discloses before transmitting the ions into the collision/reaction cell, performing a step selected from the group consisting of: producing the ions by exposing the sample to an inductively coupled plasma (“he ion source comprises an Inductively Coupled Plasma, ICP, torch” [claim 18]).

Regarding claim 18, Rottmann discloses a method for analyzing a sample, the method comprising: producing analyte ions from the sample (“an ion source for generating ions (for example, an ICP)” [0035]); and operating a collision/reaction cell according to the method of claim 1 (as discussed with respect to the rejection of claim 1, above), wherein: the analyte ions produced from the sample are transmitted into the collision/reaction cell 60; and 10the transmitting the product ions to the mass spectrometer comprises transmitting the product ions into a mass analyzer of the mass spectrometer (“A mass analyzer receives the product ions, analyzes them and provides at least one output based on detection of the analyzed ions” [Abstract]).

Regarding claim 19, Rottmann discloses an inductively coupled plasma-mass spectrometry (ICP-MS) system (“Referring to FIG. 5, there is shown schematically a principle of operation of the ICP mass spectrometer of FIG. 1” [0048]), comprising: an ion source 10 configured to generate plasma and produce analyte ions in the plasma 
Short discloses a collision/reaction cell for reacting ions with oxygen (“the ionizing of the analyte involves an electron capture reaction with oxygen” [0020]), wherein the oxygen may come from or be replaced by a source of ambient air in order to react the ions for form an oxide (“the oxidized metal is oxidized with air or oxygen gas” [0015]). Short identifies that the chamber is exposed to “open air” [0027] and that “clean air” may be provided as “a source of reagent gas… for improved ionization of the analyte” [0033].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Rottmann with the ambient air of Short in order to utilize a readily available source of gas for oxidizing ions in a collision/reaction cell. The use of ambient air over oxygen would decrease the complexity of the device and potentially decrease the cost of operating the device since it would not require a step of concentrating a source of oxygen.

Regarding claim 20, Rottmann discloses a first quadrupole mass filter 50 disposed between the ion source 10 and the collision/reaction cell 60, wherein the ions transmitted into the 30collision/reaction cell 60 are transmitted from the first mass filter 50, and the mass spectrometer comprises a second quadrupole mass filter 80 to which the .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rottmann et al. U.S. PGPUB No. 2017/0084447 in view of Short et al. U.S. PGPUB No. 2012/0248301 in further view of Silivra et al. U.S. PGPUB No. 2015/0364302.

Regarding claim 16, Rottmann discloses that collision cell 60 includes a multipole ion guide (“One or more (and more preferably, all) of: the first mass filter; the second mass filter; and the reaction or collision cell may comprise a monopole ion optical device or more preferably, a multipole ion optical device, such as a quadrupole, hexapole or octapole ion optical device” [0041]) but there is no explicit disclosure of an axial DC potential gradient along the multipole ion guide, wherein the confined ions are prevented from exiting the collision/reaction cell through the entrance during the confinement period.
Silivra discloses a collision cell wherein “discrete, electrically insulated elements, such as rings or segmented rods, placed along the length of the collision cell, may be utilized to create the DC gradient” [0056].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Rottmann with the DC gradient of Silivra in order to create an electric field within the collision cell which reduced cross-talk (as discussed in Silivra [Abstract] [0005-0006]).

Allowable Subject Matter
Claims 2, 7, 8, 9, 10, 11, 12, 13, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2; Rottmann et al. U.S. PGPUB No. 2017/0084447 discloses the claimed invention except that there is no explicit disclosure that the oxygen which is flowed into the collision cell is oxygen of ambient air.
Short et al. U.S. PGPUB No. 2012/0248301 identifies that the chamber is exposed to “open air” [0027] and that “clean air” may be provided as “a source of reagent gas… for improved ionization of the analyte” [0033]. The teaching that the air is “clean” air implies that a purification process has taken place in order to clean the air of some contaminant.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method comprising: transmitting product ions to a mass spectrometer, wherein the product ions are oxide ions produced by a reaction between analyte ions and oxygen molecules of unpurified air in the presence of interfering ions.


Green et al. U.S. PGPUB No. 2012/0119078 discloses a “collision cell or ion guide 21, 22” [0145] where a “DC trapping potential [is applied] to the electrode at the exit of the downstream ion accumulation region 22” [0145] and wherein “ions accumulated in the first upstream accumulation region are preferably released by removing the DC barrier between the upstream ion accumulation region 21 and the downstream ion accumulation region 22” [0148]. However, there is no disclosure of removing the DC potential after a confinement period during which analyte ions are reacted with oxygen molecules of ambient air to produce product ions.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for operating a collision/reaction cell to suppress interferences in an 5inductively coupled plasma-mass spectrometry (ICP-MS) system, the method comprising: transmitting analyte ions or product ions to a mass spectrometer by switching an exit DC potential applied at the exit of a collision/reaction cell to a second magnitude effective to allow the analyte ions or the product ions to pass through the exit as a pulse after a confinement period during which analyte ions are reacted with oxygen molecules of ambient air to produce product ions.

Regarding claims 8-15; these claims would be allowable at least for their dependence, either directly or indirectly, upon claim 7.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.